Exhibit STOCKHOLDER AGREEMENT THIS STOCKHOLDER AGREEMENT (this “Agreement”), dated as of July 28, 2008(the “Effective Date”), is made by and among Maguire Properties, Inc., a Maryland corporation (the “Company”), on the one hand, and JMB Capital Partners Master Fund L.P., a Cayman Islands limited partnership, Smithwood Advisers, L.P., a California limited partnership, Smithwood General Partner, LLC, a California limited liability company, and Smithwood Partners, LLC, a California limited liability company (all parties other than the Company collectively, the “Stockholder Group”), on the other hand. WHEREAS, the Company and the Stockholder Group have agreed that it is in their mutual interests to enter into this Agreement, among other things, to set forth certain agreements concerning the composition of the board of directors of the Company and the Company’s 2008 Annual Meeting of Stockholders (including all adjournments or postponements thereof (the “2008 Annual Meeting”)), as hereinafter described. NOW, THEREFORE, in consideration of the premises and the representations, warranties, and agreements contained herein, and other good and valuable consideration, the parties hereto mutually agree as follows: 1.Nomination to the Board. (a)Increase in Directorships.Promptly following the Effective Date (but in no event later than July 30, 2008), the Board of Directors of the Company (the “Board”) shall, pursuant to the powers granted to the Board under Article III of the Bylaws of the Company, increase the number of directorships by four until the time of the 2008 Annual Meeting.The Board shallpromptly (but in no event later than July 30, 2008 with respect to the two Stockholder Group Designees (as defined below) identified below) elect Paul Watson (the “Compromise Director”) and the Stockholder Group Designees to fill the new directorships so created on the Board and to serve in such capacity from such date of election through the date of the 2008 Annual Meeting and until their successorsare duly elected and qualify. (b)2008 Annual Meeting.With respect to the 2008 Annual Meeting: (i)the Board and the Nominating and Corporate Governance Committee of the Board (collectively, “Management”) shall nominate and recommend the following individuals (“Stockholder Group Designees”) for election as directors of the Company for a term that expires at the 2009 Annual Meeting of Stockholders of the Company (the “2009 Annual Meeting”) and until their successors are duly elected and qualify: · an individual to be named by the Stockholder Group, subject to the provisions of Section 5(b); · Cyrus Hadidi; and · Jonathan Brooks; (ii)the terms of the following members of the Board shall expire at the 2008 Annual Meeting and they shall not be nominated by Management for re-election: · Lawrence S. Kaplan; · Andrea L. Van de Kamp; and · Walter L. Weisman; (iii)promptly after their election as directors, the Board shall appoint Jonathan Brooks to the Compensation Committee, Cyrus Hadidi to the Audit Committee and the third Stockholder Group Designee to the Nominating and Corporate Governance Committee, and each (or their Stockholder Group Replacement Director (as defined below)) shall serve on such committee during the term of this Agreement.Committee appointments of the Stockholder Group Designees shall be changed during the term of this Agreement only with the approval of a majority of the Stockholder Group Designees.One Stockholder Group Designee with the requisite qualifications selected by the Stockholder Group Designees shall also be appointed by the Board to any additional Board committee created during the term of this Agreement; and (iv)the Board and each member of the Stockholder Group shall use their reasonable best efforts to support the election to the Board of each of Nelson Rising, Christine Garvey, George Vandeman, the Compromise Director and the Stockholder Group Designees at the 2008 Annual Meeting. (c)Effective as of the 2008 Annual Meeting and thereafter during the term of this Agreement, (i) the number of directorships on the Board shall be seven, (ii) the Board shall not increase or decrease the number of directorships for service during such period (although the number of directorships for service as of and following the 2009 Annual Meeting may be increased or decreased if notice of such increase or decrease is given to the Stockholder Group on or before the date that is twenty (20) days prior to the advance notification deadline in the respect of the 2009 Annual Meeting) without the approval of a majority of the Stockholder Group Designees, and (iii) the Board shall not adversely revise the exculpation provisions in the Company’s Charter or the indemnification or expense advance provisions in the Company’s Bylaws, as either applies to any officers or directors of the Company as of the date of this Agreement.The parties agree that the 2009 Annual Meeting shall not be held prior to October 2, 2009. 2.Representations and Warranties of Stockholder Group.Each member of the Stockholder Group hereby represents and warrants to the Company as follows: (a)The Stockholder Group has beneficial ownership of 4,650,000 shares of common stock of the Company (the “Common Stock”) and has full and complete authority to enter into this Agreement and to voteand otherwise act with respect to the entire number of shares of the Common Stock which it or any of its members holds, or may hold, including any shares purchased in the future, in accordance with the terms of this Agreement.No “affiliate” or “associate” (as such terms are defined in the Securities Exchange Act of 1934, as amended (the “Exchange Act “)) of the Stockholder Group beneficially owns any shares or rights to acquire shares of the Common Stock.No member of the Stockholder Group or Stockholder Group 2 Designee or any affiliate thereof has engaged in any hedging or other transaction or series of transactions or any other agreement, arrangement or understanding (including any short position or any borrowing or lending of shares), the effect or intent of which is to mitigate loss to or manage risk or benefit of share price changes for, or to increase or decrease the voting power of, such member or Stockholder Group Designee with respect to any share of stock or other security of the Company. (b)There are no other arrangements, agreements or understandings between the Stockholder Group and the Company or Management except as set forth in this Agreement. 3.Representations, Warranties and Covenants of the Company. (a)The Company hereby represents and warrants to the Stockholder Group that there are no other arrangements, agreements or understandings between the Stockholder Group and the Company or Managementexcept as set forth in this Agreement. (b)The Company agrees to notify Bill Cassin of Schulte Roth & Zabel, and Cyrus Hadidi, by telephone and email, and David Rosewater, Marc Weingarten and Jonathan Brooks (together, the “Proposal Notice Recipients”) by email, at the numbers and email addresses in Section 16(b) below, immediately following the receipt by the Company of any proposal or notice of nomination in respect of the 2008 Annual Meeting if such proposal or notice is received prior to 11:59 pm on the last date on which nominations or proposals submitted to the Company for consideration at the 2008 Annual Meeting would be considered timely under the Company's Bylaws (which date the Company has informed the Stockholder Group is August 3, 2008 (as such date may be extended should a court so determine, the “Advance Notice Termination Deadline”)).In the event that such a proposal or notice is received, the Company agrees that the Stockholder Group shall have 24 hours from the time the Company notifies the Proposal Notice Recipients of receipt of a proposal or notice to submit a notice of its intent to nominate directors and to make any other proposals it deems necessary (the “JMB Nomination Notice”). The Company agrees that the JMB Nomination Notice, if received within such 24 hour period, shall be considered timely for purposes of the Company's Bylaws and for all other purposes, and the Company waives any claim that such notice and the nominations contained therein are invalid under the Company's Bylaws or otherwise. 4.Conditions and Covenants of the Stockholder Group. (a)Condition to Nomination.The continued service of the Stockholder Group Designees as directors prior to the 2008 Annual Meeting and the nomination of the Stockholder Group Designees for election to the Board by Management for the 2008 Annual Meeting shall be subject to the condition that no “person” or “group” (for purposes of this Agreement, as such terms are defined and used in the Exchange Act) other than the Stockholder Group shall have submitted a proposal or nominee or slate of nominees for election to the Board prior to the Advance Notice Termination Deadline. (b)Covenants of the Stockholder Group.At all times from and after the date hereof until the termination of this Agreement, each member of the Stockholder Group shall, and 3 shall cause the Stockholder Group Designees to, comply with the following covenants and provisions: (i)Until the termination of this Agreement, the Stockholder Group shall, and shall cause each of the Stockholder Group Designees to, support each of Management’s nominees and the Compromise Director for election as a director at the 2008 Annual Meeting.Effective as of August 4, 2008, assuming the condition set forth in Section 4(a) has been met, the Stockholder Group agrees, and shall cause each of the Stockholder Group Designees, to irrevocably withdraw any proposal, proposed nominee or slate of nominees with respect to the 2008 Annual Meeting and the Company may treat any such proposal or nomination as null and void and not include such proposal or nomination in the Company’s proxy statement or allow it to be presented at the 2008 Annual Meeting.From and after August 4, 2008 until the termination of this Agreement, (i) the Stockholder Group shall not, and shall cause each of the Stockholder Group Designeesnot to, submit any proposal or nomination to the Company including any proposal to nominate any individual or group of members for election to the Board, and (ii) the Company shall be entitled to treat any such proposal or nomination as null and void and not include such proposal or nomination in the Company’s proxy statement or allow it to be presented at the 2008 Annual Meeting. (ii)Concurrently with the execution of this Agreement (or upon election as a director with respect to the third Stockholder Group Designee or any Stockholder Group Replacement Director), the Stockholder Group shall cause each Stockholder Group Designee to deliver to the Company an executed, blank-dated irrevocable resignation as a directorin the form attached hereto as Exhibit A, which shall be effective upon: (A) any termination of this Agreement pursuant to the terms set forth herein; (B) any death or disability of such Stockholder Group Designee; (C) the termination of employment of such Stockholder Group Designee with the Stockholder Group,unless the Stockholder Group has otherwise notified the Company in writing within ten (10) days of such termination that it wishes such Stockholder Group Designee to continue as its designee at the time of such termination; or (D) a reduction in the number of Stockholder Designees pursuant to Section 11(a)(i), (ii) or (iii), respectively (with each Stockholder Group Designee resignation specifying with respect to which subsection his resignation relates). 5.Replacement of Directors. (a)Upon the death, disability or resignation as a director of any director other than a Stockholder Group Designee or the Compromise Director,the remaining directors (excluding the Stockholder Group Designees and the Compromise Director) shall be entitled to designate a replacement (the “Replacement Director”) for the vacancy resulting therefrom.The Replacement Director shall be promptly reviewed and recommended by the Nominating and Corporate Governance Committee of the Board and elected by the Board. 4 (b)Upon the death, disability or resignation (except pursuant to Section 11(a)) as a director of any Stockholder Group Designee, the Stockholder Group shall be entitled to designate a replacement (a “Stockholder Group Replacement Director”) for any vacancy resulting therefrom.The Stockholder Group Replacement Director shall be promptly reviewed and recommended by the Nominating and Corporate Governance Committee of the Board and elected by the Board, provided that the Board (excluding the Stockholder Group Designees) does not advance a reasonable objection to such Stockholder Group Replacement Director (in which case such Stockholder Group Replacement Director shall not be elected), and provided further, that if the Board (excluding the Stockholder Group Designees) does advance a reasonable objection to such Stockholder Group Replacement Director, the Stockholder Group shall be entitled to designate a further Stockholder Group Replacement Director or Stockholder Group Replacement Directors subject to the terms herein, until such time as a Stockholder Group Replacement Director is elected to the Board. (c)Upon the death, disability or resignation as a director of the Compromise Director, the remaining directors (excluding the Stockholder Group Designees) shall be entitled to designate a replacement (a “Replacement Compromise Director”) for the vacancy resulting therefrom.The Compromise Replacement Director shall be promptly reviewed and recommended by the Nominating and Corporate Governance Committee of the Board and elected by the Board, provided that the Stockholder Group Designees do not advance a reasonable objection to such Replacement Compromise Director (in which case such Replacement Compromise Director shall not be elected), and provided further, that if the Stockholder Group Designees do advance a reasonable objection to such Replacement Compromise Director, the remaining directors (excluding the Stockholder Group Designees) shall be entitled to designate a further Replacement Compromise Director or Replacement Compromise Directors subject to the terms herein, until such time as a Replacement Compromise Director is elected to the Board. 6.Stockholder Group’s Prohibited Conduct. (a)Except as otherwise stated in this Agreement, until the termination of this Agreement, each member of the Stockholder Group, together with the Stockholder Group Designeesand any and all of their affiliates, associates or other persons acting in concert therewith, shall be prohibited from (and shall cause any such person to refrain from): (i)acquiring, offering or proposing to acquire, directly or indirectly, or retaining ownership of, any of the Common Stock in excess of the Stockholder Group’s current “beneficial ownership” (for purposes of this Agreement, as such term is defined under Section 13(d) of the Exchange Act) as of the date of this Agreement; (ii)forming, joining or in any way participating in any “group”(for purposes of this Agreement, as understood under Section 13(d) of the Exchange Act) with respect to the Common Stock; (iii)financing, assisting or encouraging anyone to acquire beneficial ownership of the Common Stock for the purpose of influencing control over the business or operations of the Company; 5 (iv)soliciting proxies or consents, engaging in a referendum, supporting a “withhold the vote campaign,” giving voting advice to any third party, or participating in, encouraging or financing any of the foregoing; (v)seeking, either alone or in concert with others, to (A) call any special meeting of stockholders, (B) make or be the proponent of any stockholder proposal, (C) nominate any person or group for election to, or make any request to increase or decrease the number of members on, the Board (except as provided in this Agreement), (D) remove any member of the Board (except any Stockholder Group Designee), or (E) seek any additional representation on the Board (except as provided in this Agreement); (vi)entering into a voting agreement, voting trust or similar agreement or arrangement, or depositing any of the Common Stock into any voting trust, or subjecting any of the Common Stock to any arrangement or understanding with respect to the voting rights of the Common Stock (other than solely a proxy given with respect to the 2009 Annual Meeting); (vii)making any public announcement with respect to any proposal or offer involving, or proposing to enter into, or assisting, encouraging or financing any other person in connection with, directly or indirectly, any merger, consolidation, business combination, tender or exchange offer, sale or purchase of assets or securities, dissolution, liquidation, restructuring, recapitalization or any other transaction of or involving the Company, except as required by law; (viii)making any public announcement or remarks (A) critical of the Company, its present or former officers or directors, (B) in favor of any proposal opposed by a majority of the Board, or (C) regarding any of the foregoing in this section; (ix)commencing any litigation against the Company or its present or former officers or directors, other than with respect to a breach of this Agreement; (x)making any public request to amend, waive or terminate this Agreement, or bringing any action to contest the validity thereof; or (xi)otherwise taking, causing, promoting, supporting or financing others to take, any action inconsistent with any of the foregoing in this section. (b)Each member of the Stockholder Group will be liable for any violation of Section 6(a) by any member of the Stockholder Group or any of the Stockholder Group Designeesand any and all of their affiliates, associates or other persons acting in concert therewith. 6 7.Company Prohibited Conduct.Except as otherwise stated in this Agreement, until the termination of this Agreement, Management, together with any or all of their affiliates, associates or other persons acting in concert therewith, shall be prohibited from: making any public announcement or remarks that constitute an ad hominem attack on or that disparage the Stockholder Group or its officers, directors managers or partners or any Stockholder Group Designee. 8.Voting.During the term of this Agreement, each member of the Stockholder Group shall cause all shares of the Common Stock beneficially owned by the Stockholder Group to be present for quorum purposes at any annual or special meeting of stockholders, and to be voted for each of the Management’s nominees for election as directors. 9.Dispositions.Without the prior written consent of the Company, each member the Stockholder Group shall be prohibited from selling or otherwise transferring more than 240,000 shares of the Common Stock beneficially owned by it (treating all sales or transfers by members of the Stockholder Group in the aggregate) to any person, entity or group (“Third Party”) in a negotiated transaction or series of related transactions, unless the Stockholder Group obtains a representation from such Third Party stating that after such sale or transfer, the Third Party would not beneficially own greater than 4.9% of the Common Stock, and that the Stockholder Group has no reasonable grounds to believe that such representation is not accurate. 10.Certification of Ownership.Each member of the Stockholder Group shall, upon request of the Company from time to time, certify to the Company as to the amount of shares each member of the Stockholder Group beneficially owns (determined in compliance with Schedule 13D and Rule 13d-3 under the Exchange Act).The Stockholder Group shall promptly disclose in reasonable detail to the Company if member of the Stockholder Group or Stockholder Group Designee or any affiliate thereof has engaged in any hedging or other transaction or series of transactions or any other agreement, arrangement or understanding (including any short position or any borrowing or lending of shares), the effect or intent of which is to mitigate loss to or manage risk or benefit of share price changes for, or to increase or decrease the voting power of, such member or Stockholder Group Designee with respect to any share of stock or other security of the Company. 11.Reduction of Stockholder Group Designees and Termination. (a)The number of Stockholder Group Designees serving and entitled to serve as director shall be reduced upon the occurrence of the following events: (i)from three members to two, uponthe Stockholder Group having beneficial ownership of less than 6.5% (determined in compliance with Schedule 13D and Rule 13d-3 under the Exchange Act) of the shares of the Common Stock outstanding as of the date hereof; (ii)from two members to one, uponthe Stockholder Group having beneficial ownership of less than 5% (determined in compliance with Schedule 13D and Rule 13d-3 under the Exchange Act) of the shares of the Common Stock outstanding as of the date hereof; and 7 (iii)from one member to none, uponthe Stockholder Group having beneficial ownership of less than 3% (determined in compliance with Schedule 13D and Rule 13d-3 under the Exchange Act) of the shares of the Common Stock outstanding as of the date hereof. (b)This Agreement shall terminate upon the earliest of the following: (i)prior to the Advance Notice Termination Deadline, any person or group (other than the
